By the court.
It may be necessary sometimes to inquire, and see whether ¡he agent, or attorney, of an absent, and foreign plaintiff, is legally authorized t*> sue in the name of the plaintiff. This may be done, where it is shewn, or suggested, that the suit is brought, or prosecuted, without the knowledge or consent of the plaintiff himself: and the action may, in doubtful cases, be suspended until the truth is known. But the proof of the power, or appointment of the agent, is never required to be made according to those strict rules of evidence, which apply in other cases. And the want of such satisfactory proof as shall clearly shew that the agent is authorized, is never to be taken advantage of at the trial by way of nonsuit. It ought to be on a rule to shew cause why the action should not be dismissed. In this case the proof of authority seems to have been, prima jade at least, sufficient.
Motion overruled.
Present, Trezevant, and Brevard. Justices.